Mr. Justice Raney
delivered the opinion of the court:
The motion to dismiss this appeal on account of the failure of appellants to tile the transcript of the record on the first day of the present term, to which term it was taken, is now renewed on motion under Rule 17-4 So. Reptr., 17; 24 Fla. The transcript was not filed till thirteen days after the time appointed by the statute. No attempt is made to show “good cause ” for the delay, and the appeal will consequently be dismissed. Rain vs. Thomas, 12 Fla., 493.